Citation Nr: 1537760	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation greater than 10 percent for degenerative joint disease of the right knee with subluxation and instability.

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee with limitation of flexion.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee with limitation of extension.

4.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.J.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to December 2005, from June 2007 to September 2007, and from February 2009 to April 2010.  She also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during service with the Minnesota Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the evidence of record, the Board concludes that a remand is necessary.  The Veteran was most recently provided with a VA examination evaluating the severity of her right knee disabilities in August 2014.  Although the VA examiner provided the relevant range of motion findings, the report reflects that the examiner was "unable to test" anterior instability, posterior instability, and medial-lateral instability.  As the Veteran's right knee disability is evaluated, in part, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent subluxation or instability, knowledge of the severity of the Veteran's right knee instability is critical to determining the appropriate evaluation.  Accordingly, the Veteran should be provided with a new VA examination to assess the severity of her service-connected right knee disability.  The examining provider must indicate the severity of the Veteran's right knee instability and subluxation.

Although the August 2014 examination provided the relevant range of motion findings sufficient to determine impairment of flexion and extension, remand of the claim for increased evaluation of a right knee disability manifested by subluxation and instability for a VA examination may provide additional evidence relevant to the ratings for increased evaluations for right knee flexion and extension.  Accordingly, these claims are inextricably intertwined, and must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Although a formal claim for a TDIU was previously denied by the RO in December 2014 and has not been appealed by the Veteran, the issue of entitlement to a TDIU is deemed to have been raised as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran presented testimony during her April 2015 hearing before the Board indicating that her service-connected right knee disabilities for which she seeks increased ratings interfere with her employability.  As the claims for increased ratings for right knee disabilities are currently on appeal before the Board, the Board finds that the issue of entitlement to a TDIU has been raised as part of the claim for an increased rating for a right knee disability.  Thus, the issue of entitlement to a TDIU is remanded as intertwined with the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of her service-connected right knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the right knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the right knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.  The examiner should also specifically determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, must report its severity.  Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

2.  Notify the Veteran that she must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Readjudicate the issues on appeal.  If any of the issues on appeal remain denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for the Veteran and her representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

